Exhibit 10.24

INVESTMENT AGREEMENT



This agreement is effective April 1, 2002 by and among 8x8, Inc. ("8x8") and Joe
Parkinson, Chairman and an employee of 8x8 ("Employee").

 1. INVESTMENT POOL. 8x8 will make available $1 million (the "Initial Pool") of
    its funds to Employee for investment as he directs (though Bryan Martin, CEO
    and David Stoll, CFO, are also authorized to make transactions, though
    Employee then does not guarantee against loss below the Initial Pool in the
    event that they do; provided, however, that the CEO may require that
    Employee make any amounts available to 8x8 that the CEO deems necessary for
    the operation of the company or the investment pool without affecting
    Employee's guarantee against loss below the Initial Pool).
 2. GUARANTEE. At the end of each calendar quarter, or upon termination of this
    agreement, Employee will personally replenish the Initial Pool to the extent
    that it has lost principal value below $1M (but with a credit for any
    amounts withdrawn by 8x8) based on publicly available quotes in the
    determination of the CFO ("Replenishment Money"). Any subsequent increase in
    value over the Initial Pool will be returned to Employee at the end of
    subsequent calendar quarters, to the extent required to restore Employee's
    past Replenishment Money amounts.
 3. BONUS. The Board of Directors of 8x8 intends (but is not obligated to do
    so), in its discretion, that 8x8 will pay Employee a bonus of 25% of the
    pre-tax net positive change in value of the investment pool at the end of
    each quarter, to the extent that such investment pool has exceeded the value
    at the beginning of the quarter, and net of any increase that is returned to
    Employee to restore Employee's past Replenishment Money amounts. It is
    anticipated that any salary paid Employee since the date that the Initial
    Pool ("Inception Date") is available for him to invest will reduce the
    amount of such bonus payable to Employee. To the extent that Employee has
    been paid full bonuses for gains in the pool and the pool subsequently
    declines at the end of a quarter compared to the beginning of the quarter,
    the Employee will restore (and pay back to 8x8) 25% of the loss in value for
    such quarter; provided that the Employee keeps what would otherwise be his
    salary (so there is no replenishment to the extent of salary earned, only
    the portion of bonus above salary). Whether the bonus is paid or not, to the
    extent of the 25% of gains in each quarter, that amount of gains may be
    withdrawn from the pool and returned to 8x8 at the request of the CEO.
 4. AUTHORITY AND POOL ENDS. The authority of Employee to enter into trades ends
    whenever the CEO in his discretion or Employee decides to terminate the
    arrangement. Then, all positions will be promptly liquidated, balances will
    be rectified according to paragraphs 2 and 3 above, and the funds returned
    to the bank account of 8x8 immediately.



Agreed:

   

8x8, Inc.



Joe Parkinson, Employee

By:

/s/ Bryan Martin



/s/ Joe Parkinson

 

Bryan Martin, CEO

 

Joe Parkinson

